                                                              FILED#: 2
Case 1:19-cr-00375-SJ Document 1-1 Filed 08/19/19 Page 1 of 1 PageID
                                                                                IN CLERK'S OFFICE
                                                                            U.S. DISTRICT COURT E.D.N.Y.

                  19                      3^5                               TlrBROOKLYN
                                                                                  AUG 1 9 2019 -Ar
                                                                                          OFFICE

                                     INFORMATION SHEET

                             UNITED STATES DISTRICT COURT                   oO.HNSON,J,
                             EASTERN DISTRICT OF NEW YORK

                                                                        BULSARA, M.J.
1.      Title ofCase: United States v. ^hristiaan Trunz
                                                                                                           i
2.      Related Magistrate Docket Niimber(s):

3.      Arrest Date:


4.      Nature of offense(s): 0^ Felony
                                □     Misdemeanor


5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E.D.N.Y.
        Division of Business Rules!:     d/Q-

6.      Projected Length of Trial:    Less than 6 weeks
                                      More than 6 weeks      □

7.      County in which crime was allegedly committed:
        ^Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Bxisiness Rules)                       i
                                                                                                           {
                                                                                                               f
                                                                                                               1

8.    . Was any aspect of the investigation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10,2012.^          DYes 0^40
9.      Has diis indictment/information been ordered sealed?        DYes E^No
107     Hav6 arrest warrants been ordered?                          DYes I3No

II.     Is there a capital count included in the indictment? DYes ^No

                                               _      ROBERT A. ZINK                     ..
                                                      CHIEF, FRAUD SECTION

                                              By:                        ^>1
                                                      Avi Perry
                                                      Matthew F. Sullivan
                                                      Trial Attorneys
                                                      (202) 203-9204 (Perry) / (202) 353-6200 (SuUivan)
        Judge Brodie will not accept cases that were initiated before March 10,2012.


Rev. 10/04/12
